         Case 3:18-cv-01206-WGY Document 89 Filed 04/15/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

SIXTA GLADYS PEÑA MARTINEZ et al.,         )
                                           )
                 Plaintiffs,               )
                                           )
v.                                         )                 Case No. 3:18-cv-01206-WGY
                                           )
ALEX M. AZAR II, Secretary, United States  )
Department of Health and Human Services,   )
in his official capacity et al.,           )
                                           )
                 Defendants.               )
 _________________________________________ )

                        DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                        NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs have filed a notice of authority regarding the First Circuit’s recent panel

decision in United States v. Vaello-Madero, No. 19-1390 (1st Cir. Apr. 10, 2020). Because the

time has not elapsed for the United States to seek further appellate review in Vaello-Madero,

Defendants respectfully renew their request for the Court to defer its merits decision here until

the final disposition of that case. See Defs.’ Combined Cross-Mot. for Summ. J. and Opp. to

Pls.’ Mot. for Summ. J. at 10 n.3, ECF No. 78; see also Reply Mem. in Supp. of Defs.’ Mot. for

Summ. J. at 29 n.8, ECF No. 85 (reiterating request).

       In any event, even if the Court were to proceed with adjudication on the merits and grant

summary judgment in favor of Plaintiffs, any declaratory or injunctive relief should be limited to

the nine plaintiffs in this case. Under Article III, a plaintiff must “demonstrate standing . . . for

each form of relief that is sought.” Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650

(2017) (quotation omitted); see also Gill v. Whitford, 138 S. Ct. 1916, 1930 (2018) (a “plaintiff’s

remedy must be limited to the inadequacy that produced his injury in fact” because “the Court’s

constitutionally prescribed role is to vindicate the individual rights of the people appearing
                                                   1
         Case 3:18-cv-01206-WGY Document 89 Filed 04/15/20 Page 2 of 4




before it.”); Vaqueria Tres Monjitas, Inc. v. Irizarry, 587 F.3d 464, 487 (1st Cir. 2009)

(“[I]njunctions must be tailored to the specific harm to be prevented.”) (quoting Ross-Simons of

Warwick, Inc. v. Baccarat, Inc., 217 F.3d 8, 14 (1st Cir. 2000)).

       Absent a recognized exception, “litigation is conducted by and on behalf of the individual

named parties only.” Califano v. Yamasaki, 442 U.S. 682, 700-01 (1979). Injunctive relief

entered in an individual case “should [thus] be no more burdensome to the defendant than

necessary to provide complete relief to the plaintiff” in the case. Id. at 702 (emphasis added); see

also Monsanto v. Geertson Seed Farms, 561 U.S. 139, 165-66 (2010) (invalidating broader

injunction where less burdensome remedy was available to redress parties’ harm). “[C]ourts

must [therefore] closely tailor injunctions to the harm that they address.” NACM-New England,

Inc. v. Nat’l Ass’n of Credit Mgmt., Inc., 927 F.3d 1, 7 (1st Cir. 2019) (quoting Tamko Roofing

Prods., Inc. v. Ideal Roofing Co., 282 F.3d 23, 40 (1st Cir. 2002)).

       This rule applies with special force where there is no class certification. See Brown v.

Trustees of Boston Univ., 891 F.2d 337, 361 (1st Cir. 1989) (“Ordinarily, classwide relief, . . . ,

is appropriate only where there is a properly certified class.”) (citation omitted); see id. (vacating

injunction enjoining university from engaging in sex discrimination to the extent its scope

extended beyond the named plaintiff). This limitation is consistent with the traditional rule that

injunctive relief should be narrowly tailored to remedy the specific harms shown by plaintiffs,

rather than to enjoin all possible breaches of the law. Consequently, “[w]here large public

interests are concerned, and the issuance of an injunction may seriously embarrass the

accomplishment of important governmental ends, a court of equity acts with caution and only

upon clear showing that its intervention is necessary in order to prevent an irreparable injury.”

Hurley v. Kincaid, 285 U.S. 95, 104 n.3 (1932) (emphasis added).

                                                  2
         Case 3:18-cv-01206-WGY Document 89 Filed 04/15/20 Page 3 of 4




       “[T]here is no . . . reason here for an injunction running to the benefit of nonparties.”

Brown, 891 F.2d at 361. The nine individual plaintiffs have not demonstrated that anything other

than permanent relief directed to them would be necessary to remedy their alleged injuries.

Importantly, nothing in the district or appellate decisions in Vaello-Madero suggests that the

relief granted extended beyond the individual litigant in that action, José Luis Vaello Madero.

See United States v. Vaello Madero, 356 F. Supp. 3d 208, 211 (D.P.R. 2019) (entering summary

judgment on Vaello Madero’s “conten[tion that] he is not required to return the payments he

received in Social Security Income (‘SSI’) disability benefits upon changing his domicile to

Puerto Rico since excluding a United States citizen residing in the territory from receiving the

same runs afoul of the equal protection guarantees of the Due Process Clause”); Vaello-Madero,

No. 19-1390, 2020 WL 1815967 (affirming entry of summary judgment for Vaello Madero).

Therefore, even if the Court were to proceed to adjudication on the merits, binding case law

establishes that any relief should extend no further than necessary to the nine named plaintiffs.

Dated: April 15, 2020                                 Respectfully submitted,


                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      ERIC WOMACK
                                                      Assistant Branch Director

                                                       /s/ Daniel Riess
                                                      DANIEL RIESS
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division
                                                      1100 L Street, NW
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 353-3098
                                                      Fax: (202) 616-8460
                                                      Email: Daniel.Riess@usdoj.gov
                                                      Attorneys for Defendants
                                                 3
          Case 3:18-cv-01206-WGY Document 89 Filed 04/15/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of April, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System, which will automatically send

notifications of this filing to all attorneys of record.

                                                               /s/ Daniel Riess




                                                    4
